DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to amendment filed on 07/18/2022. Claims 1-20 have been examined and are pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 07/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,891,054 and US Patent 10,282,101 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
With respect to the Lolayekar reference, Applicant argues, page 9 of the remarks, [the] virtual targets themselves are not distinct physical data stores, but rather virtual targets.”
The Examiner respectfully disagrees. “As used herein, ‘virtualization’ essentially means the mapping of a virtual target space subscribed by a user to a space on one or more physical storage target devices.” Col 6 lines 25-27 of Lolayekar. Thus, even if Lolayekar refers to storage as virtual targets which are subscribed by the users, these virtual targets are directly mapped to storage space on one or more physical storage target devices. See Table 2 on col 15 for the storage characteristics of each virtual target A, B, C, and D. Note that, as an example, virtual target A has a size of 1 TB and is the fastest media type, while virtual target D has a size of 2 TB and is the slowest media type, see Table 2 on col 15.
In view of the foregoing remarks, independent claims 1, 10, and 19 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 10-14, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by applicant provided prior art Lolayekar et al. US 6,976,134 (“Lolayekar”).
As per independent claim 1, Lolayekar teaches A data storage system (A storage area network (SAN) system 200 that includes storage switches 204 is illustrated in FIG. 2, col 4 lines 46-47 and FIG. 2) having a quality of service capability (By providing SLA/QOS (Service Level Agreement/Quality of Service), a user can select the conditions of storing and retrieving data, col 14 lines 40-41), the system comprising:
an input/output port (Storage switch 204 supports linecards for bidirectional communication with servers and storage devices, col 7 lines 49-51 and FIG. 5. Each linecard 600 includes a plurality of bidirectional ports 602, col 8 line 4 and FIG. 6) configured to receive a block command packet that embodies one of a read block command and a write block command and transmitting a block result packet in reply to a block command packet (For each outstanding request (e.g., reads or writes), a task control block is established at ingress and egress directions received by the storage switch 204 and sent out by the storage switch 204 respectively, col 9 line 63 to col 10 line 2 and FIG. 6. A request may include one or more packets and the packets are communicated back and forth between an initiator and a target, col 21 line 47-50. An initiator requests access to virtual target, e.g., by sending a read or write request, col 16 lines 66-67);
a data store system (Virtual targets 902 are created from LUs (Logical Units) of physical devices, col 14 lines 52-54 and FIG. 9) having at least first and second distinct physical data stores (Virtual targets 902 are created from LUs (Logical Units) of physical devices, col 14 lines 52-54 and FIG. 9. Table 2 illustrates exemplary four virtual targets A, B, C, and D, col 15. “As used herein, ‘virtualization’ essentially means the mapping of a virtual target space subscribed by a user to a space on one or more physical storage target devices.” Col 6 lines 25-27) each configured to receive and store data in response to a write block command and retrieve and provide data in response to a read block-command (An initiator requests access to virtual target, e.g., by sending a read or write request, col 16 lines 66-67);
wherein the first physical data store has first data storage characteristics (Table 2  illustrates exemplary four virtual targets A, B, C, and D, col 15. Each of the virtual targets has a set of characteristics illustrated in Table 2);
wherein the second physical data store has second data storage characteristics (Table 2  illustrates exemplary four virtual targets A, B, C, and D, col 15. Each of the virtual targets has a set of characteristics illustrated in Table 2) different from the first data storage characteristics (As an example, virtual target A has a size of 1 TB and is the fastest media type, while virtual target D has a size of 2 TB and is the slowest media type, see Table 2 on col 15);
wherein the data store system has a data store system quality of service goal (By providing SLA/QOS (Service Level Agreement/Quality of Service), a user can select the conditions of storing and retrieving data, col 14 lines 40-41);
a Statistics database configured to receive (“Statistics” are collected at run time of a virtual target by the switch, col 20 lines 38-39), store (Based on the collected data, a CPU maintains numerous statistics, col 20 line 64 to col 21 line 14), and provide (The CPU forwards the statistics to an SCC, col 21 line 16) data for use in making decisions related to the pursuit of the data store system quality of service goal (Using the statistics collected, the switch tracks an average response time of each virtual target, col 24 lines 51-55, and therefore, makes decision regarding the QOS goal);
a filter stack (Switches 204, col 4 lines 46-47 and FIG. 2) configured to process read block commands and a write block commands (For each outstanding request (e.g., reads or writes), a task control block is established at ingress and egress directions received by the storage switch 204 and sent out by the storage switch 204 respectively, col 9 line 63 to col 10 line 2 and FIG. 6. A request may include one or more packets and the packets are communicated back and forth between an initiator and a target, col 21 line 47-50), the filter stack comprising a plurality of filters (FIG. 2 illustrates a plurality of switches 204), wherein the filter stack is configured to determine which of the first and second data stores should receive the read/write block based on at least one of data from the statistics database (For load balancing, using the collected statistics, a switch tracks an average response time of each target. On a read operation, it selects the path with the shortest average response time and forwards the request on that path or it selects a mirrored member with the shortest average response time and forwards the request to that member, col 24 lines 51-61), a timing constraint (For load balancing, using the collected statistics, a switch tracks an average response time of each target. On a read operation, it selects the path with the shortest average response time and forwards the request on that path or it selects a mirrored member with the shortest average response time and forwards the request to that member, col 24 lines 51-61), and a quality of service constraint (For load balancing, using the collected statistics, a switch tracks an average response time of each target. On a read operation, it selects the path with the shortest average response time and forwards the request on that path or it selects a mirrored member with the shortest average response time and forwards the request to that member, col 24 lines 51-61, since the shortest average response time is specified in the QOS constraint).
As per dependent claim 2, Lolayekar discloses the system of claim 1. Lolayekar teaches wherein the filter stack comprises a quality of service filter (A switch receives SLA/QOS parameters, col 18 lines 60-62 and FIG. 12).
As per dependent claim 3, Lolayekar discloses the system of claim 2. Lolayekar teaches wherein the quality of service filter evaluates hardware statistics from the statistics database to determine a most compatible data store for a given write block command (For load balancing, using the collected statistics, a switch tracks an average response time of each target. On a write operation, it selects the path with the shortest average response time and forwards the request on that path and selects all mirrored members, col 24 lines 51-64).
As per dependent claim 4, Lolayekar discloses the system of claim 2. Lolayekar teaches wherein the quality of service filter determines a most compatible data store for a given write block command based on a file size (Table 4 illustrates the option of automatically increasing the size of a virtual target to accommodate a file, see col 18 line 5).
As per dependent claim 5, Lolayekar discloses the system of claim 2. Lolayekar teaches wherein the quality of service filter determines a most compatible data store for a given write block command based on relative read/write speeds of the data stores (For load balancing, using the collected statistics, a switch tracks an average response time of each target. On a write operation, it selects the target with the shortest average response time, col 24 lines 51-64).
As per claims 10-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-5.
As per independent claim 19, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
As per dependent claim 20, Lolayekar discloses the system of claim 19. Lolayekar teaches wherein the data store system further comprises a third tier of data stores, and further comprising a third data store belonging to the third tier of data stores (Table 2  illustrates exemplary four virtual targets A, B, C, and D, col 15. Each of the virtual targets has a set of characteristics illustrated in Table 2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-9 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lolayekar in view of Jayaraman US 2011/0066628 (“Jayaraman”).
As per dependent claim 6, Lolayekar discloses the system of claim 1. Lolayekar may not explicitly disclose, but in an analogous art in the same field of endeavor, Jayaraman teaches wherein the filter stack comprises a pattern de-duplication filter (Data deduplication is performed using dictionaries, para 0026).
Given the teaching of Jayaraman, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to further modify the scope of the invention of Lolayekar with “wherein the filter stack comprises a pattern de-duplication filter”. The motivation would be that the invention provides mechanism for improving dictionaries used for data deduplication, para 0005 of Jayaraman.
As per dependent claim 7, Lolayekar in combination with Jayaraman discloses the system of claim 6. Lolayekar may not explicitly disclose, but Jayaraman teaches wherein the pattern de-duplication filter identifies data relating to a write block command that is capable of being stored from a calculation engine (Data deduplication is performed using dictionaries, para 0026).
The same motivation that was utilized for combining Lolayekar and Jayaraman as set forth in claim 6 is equally applicable to claim 7.
As per dependent claim 8, Lolayekar discloses the system of claim 1. Lolayekar may not explicitly disclose, but in an analogous art in the same field of endeavor, Jayaraman teaches wherein the filter stack comprises a dictionary de-duplication filter (Data deduplication is performed using dictionaries, para 0026).
Given the teaching of Jayaraman, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to further modify the scope of the invention of Lolayekar with “wherein the filter stack comprises a dictionary de-duplication filter”. The motivation would be that the invention provides mechanism for improving dictionaries used for data deduplication, para 0005 of Jayaraman.
As per dependent claim 9, Lolayekar in combination with Jayaraman discloses the system of claim 8. Lolayekar may not explicitly disclose, but Jayaraman teaches wherein the dictionary de-duplication filter identifies data relating to a write block command that contains blocks of data that are identical to blocks of data stored in a dictionary store (A dictionary provides weak hash keys and corresponding data location, while strong hash keys are maintained with the deduplicated data, para 0021. When a data segment is identified, the weak hash value for the segment is checked against the dictionary. If there is a match, a strong hash value is compared against the value stored in the metadata for the data segment, if the strong hash is also a match, the data is identical, para 0030).
The same motivation that was utilized for combining Lolayekar and Jayaraman as set forth in claim 8 is equally applicable to claim 9.
As per claims 15-18, these claims are respectively rejected based on arguments provided above for similar rejected claims 6-9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132